713 So.2d 1093 (1998)
STATE of Florida, Appellant,
v.
Scott L. CROSSNO, Appellee.
No. 96-04757.
District Court of Appeal of Florida, Second District.
July 17, 1998.
Robert A. Butterworth, Attorney General, Tallahassee, and Erica M. Raffel, Assistant Attorney General, Tampa, for Appellant.
James Marion Moorman, Public Defender, and Andrea Norgard, Assistant Public Defender, Bartow, for Appellee.
PER CURIAM.
In this appeal, the State challenges the trial court's determination that section 322.34, Florida Statutes (1995), is unconstitutional. We are the last of the district courts to consider the constitutionality of this statute. Each of the other four district courts has found this statute to be constitutional, albeit employing different rationales. See State v. Keirn, 23 Fla. L. Weekly D1144, ___ So.2d ___ (Fla. 4th DCA May 6, 1998); State v. Gloster, 703 So.2d 1174 (Fla. 1st DCA 1997), review granted, ___ So.2d ___ (Fla. May 15, 1998)(No. 92,235); Pirtle v. State, 700 So.2d 1258 (Fla. 3d DCA 1997); Raulerson v. State, 699 So.2d 339 (Fla. 5th DCA 1997), review granted, 709 So.2d 537 (Fla.1998).
We join in the view espoused by the Fourth District in State v. Keirn and hold that the statute is constitutional. Therefore, we reverse the order of the trial court and remand for further proceedings.
CAMPBELL, A.C.J., and FULMER and NORTHCUTT, JJ., concur.